Title: the Marquis of Carmarthen to John Adams, 28 Feb. 1786
From: Carmarthen, the Marquis of
To: Adams, John


          
            
              Sir,
            
            

              St. James’s,

               February 28th. 1786.
            
          

          In Answer to the Memorial You did me the Honour to deliver to me on
            the 8th. Decr:, I have to
            observe to You, Sir, that it is His Majesty’s fixed Determination, upon the present, as
            well as on every other Occasion, to act in perfect Conformity to the strictest
            Principles of Justice and good Faith.
          The Seventh Article both of the Provisional and of the Definitive
            Treaties—between His Majesty and the United States, clearly stipulates the withdrawing,
            with all convenient Speed, His Majesty’s Armies, Garrisons and Fleets, from the said
            United States, and from every Port, Place and Harbour within the same; and no Doubt can
            possibly arise respecting either the Letter or the Spirit of such an Engagement.
          The Fourth Article of the same Treaties as clearly stipulates, that
            Creditors, on either Side, shall meet with no lawful Impediment to the Recovery of the
            full Value, in Sterling Money, of all bonâ fide Debts
            heretofore contracted.
          The little Attention paid to the fulfilling this Engagement, on the
            Part of the Subjects of the United States in general, and the direct Breach of it in
            many particular Instances, have already reduced many of the King’s Subjects to the
            utmost Degree of Difficulty and Distress: nor have their Applications for Redress (to
            those whose Situations in America naturally pointed them out as the Guardians of public
            Faith) been as yet successful, in obtaining them that Justice to which, on every
            Principle of Law, as well as of Humanity, they were clearly and indisputably
            entitled.
          The Engagements entered into by Treaty ought to be mutual, and
            equally binding on the respective Contracting Parties. It would therefore be the Heighth
            of Folly, as well as Injustice, to suppose one Party alone obliged to a strict
            Observance of the Public Faith, while the other might remain free to deviate from its
            own Engagements, as often as Convenience might render such Deviation necessary, though
            at the Expence of its own National Credit and Importance.
          I flatter myself however, Sir, that Justice will speedily be done
            to British Creditors; and I can assure You, Sir, that whenever America shall manifest a
            real Determination to fulfil her Part of the Treaty, Great Britain will not hesitate to
            prove her Sincerity, to cooperate in whatever Points depend upon her, for carrying every
            Article of it into real and compleat Effect.
          The inclosed Paper contains a State of the Grievances complained of
            by Merchants and other British Subjects, having Estates, Property, and Debts due to
            them, in the several States of America.
          I am, / Sir, / Your most obedient / humble Servant.
          
            
              Carmarthen. 
            
          
        